Citation Nr: 1502026	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-16 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension; and if so, whether service connection is warranted. 

2.  Entitlement to service connection for left and right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an effective date prior to July 18, 2011, for service connection for a left knee disability, presently diagnosed as degenerative joint disease; to include whether there was clear and unmistakable error in a November 1969 rating decision.

5.  Entitlement to an effective date prior to July 18, 2011, for service connection for a right knee disability, presently diagnosed as medial meniscal tear; to include whether there was clear and unmistakable error in a November 1969 rating decision.  

6.  Entitlement to a compensable disability rating for scars, status post gunshot wound, left forearm and elbow.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969; and he is a Vietnam combat veteran, earning the Combat Action Ribbon and a Purple Heart, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January and October 2009; May 2010; and April 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2009 rating decision addressed issues numbered 1 and 3; the October 2009 decision addressed issue number 6, and the May 2010 decision addressed issue number 2.  The April 2012 rating decision granted service connection for right knee medial meniscal tear and left knee degenerative joint disease; both effective July 18, 2011.  

In March 2014 the Veteran testified by videoconference from the New Orleans RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

The issue of a compensable rating for service-connected left forearm scars is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2004, the RO denied the issue of service connection for hypertension; after the Veteran was notified of this decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Evidence compiled since the March 2004 rating decision is new and material.  

3.  Medical evidence causally links the Veteran's hypertension to his service-connected PTSD and left elbow disabilities.

4.  The Veteran did not have hearing loss for VA compensation purposes until more than 35 years after his separation from service/in-service noise exposure, and the preponderance of the evidence is against a finding that his hearing loss is related to service.

5.  The evidence for and against the claim of service connection for tinnitus is in equipoise.

6.  In July 1969 the Veteran separated from active duty service, and that same month he filed a formal claim for service connection for bilateral knee injury residuals; which the RO denied in a November 1969 rating decision on the grounds that service treatment records were negative for complaints or findings pertaining to the knees; and that no disorder was found on examination.  

7.  In January 2006 the Veteran alleged clear and unmistakable error in the November 1969 rating decision and requested that his claim for service connection for bilateral knee problems be reopened; and he submitted service treatment records reflecting left knee complaints.

8.  There was no clear and unmistakable error of fact or of law in the November 1969 rating decision that denied the claim for service connection for right knee injury.  

9.  In April 2012 the RO granted service connection for left knee degenerative joint disease and right knee medial meniscal tear; both effective July 18, 2011.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §3.104 (2014).

2.  Evidence relevant to the claim for service connection for hypertension received since the March 2004 rating decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Hypertension is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310(a) (2014).  

4.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

5.  Tinnitus began during active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

6.  The criteria for an effective date of July 2, 1969, for the grant of service connection for a left knee disability, presently diagnosed as degenerative joint disease, are met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.156(c)(3) (2014).

7.  Clear and unmistakable error of fact or of law in the November 1969 rating decision that denied service connection for right knee injury is not established.  38 C.F.R. § 3.105 (2014).

8.  The criteria for an effective date of January 3, 2006, for the grant of service connection for a right knee disability, presently diagnosed as medial meniscal tear, are met.  38 U.S.C.A. §§ 5101, 5110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400(b)(2)(i) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in June 2011 and January 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

With regard to the claims for service connection for hypertension and tinnitus, the Board is granting, in full, the benefits sought on appeal, so no discussion of VA's duties to notify and assist with regard to those claims is needed.

Regarding the claim for an earlier effective date for service connection for left and right knee disabilities, those appeals stem from the initial grant of service connection.  As such, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for the claim for service connection for hearing loss, in a letter dated in March 2010 the Veteran was apprised of the requirements to substantiate his claim; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of that claim has been obtained.  The Veteran's service treatment records and VA medical records have been obtained.  In addition, he was afforded appropriate VA examinations in 2008 and 2010.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran, conducted appropriate tests and reported all findings in detail; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to the documentary evidence, the Veteran testified before the undersigned Veterans Law Judge during a March 2014 Board hearing; during which he was ably assisted by an accredited representative from the Veterans of Foreign Wars.  His representative, and the Veterans Law Judge, asked questions to ascertain the onset of the Veteran's hearing loss and to see whether there was a relationship to any incident of service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the requirements.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

The Board notes that the Veteran has apparently been in receipt of Social Security disability benefits during the appeal period, but as there is no allegation or evidence that these records are germane to his claim for service connection for hearing loss (which was not present, for VA compensation purposes, until more than 40 years after service), the Board finds no need to delay its decision in order to get those records.  

II.  Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease such as hypertension or hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or aggravated by a service connected disability.  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  38 C.F.R. § 3.310(a).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

In making all determinations, the Board must consider the lay assertions of record.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Merits

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claims, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

A. Hypertension

In a rating decision in March 2004 the RO denied the issue of service connection for hypertension on the grounds that there was no evidence of it in service treatment records; it was not diagnosed in the year after service; and it was not secondary to the Veteran's service-connected left elbow pain.  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal within the statutory timeframe and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the rating decision, so that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In January 2008 the Veteran requested that his claim be reopened.  In a rating decision dated in January 2009 the RO denied the claim and this appeal ensued.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the March 2004 rating decision included service treatment records and VA medical records.

Evidence added to the record since the October 2004 rating decision includes, in pertinent part, a July 2009 opinion from a VA physician that the Veteran's hypertension is directly related to his severe symptoms of PTSD and his left elbow pain.

This evidence is new since it was not of record at the time of the 2004 denial, and material as it raises a reasonable possibility of substantiating the claim for service connection for hypertension.  New and material evidence having been presented, the claim is reopened.  

As for the merits of the underlying claim for service connection, during an August 2008 VA genitourinary examination the Veteran reported that he was diagnosed with hypertension in 1996, and based on that date an August 2009 VA hypertension examiner opined that the Veteran's hypertension was less likely related to the stress from his service-connected PTSD because it preceded the diagnosis of PTSD and because the Veteran's PTSD was mild and/or controlled until about 2003-2004.  The examiner also averred that the Veteran's hypertension was less likely related to the pain from his service-connected left elbow injury because there was "no documentation of current severe pain symptoms related to left arm also until about 2003, 2004."  

As regards the date of diagnosis, the Board notes that there is no mention of hypertension in medical records prior to April 2000.  See April 2000 VA Psychiatry Note.  Although the Veteran stated that he was diagnosed by a VA physician  in 1996, he also said that he was uncertain about the date and has memory problems.  See August 2008 VA genitourinary examination report ("the Veteran thinks that it began about the 1996 when he began having treatment at the VA. This was discovered when he came to VA about 1996 as best that he can recall.").  In this regard the Board notes that the Veteran did not even initiate medical care with VA until 1999 (see August 1999 VA medical records).  In any event, there is no clinical evidence of hypertension prior to the year 2000 (see 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1); indeed, hypertension does not show up in the Veteran's Problem List until July 2001.  On the other hand, VA medical records dating from August 1999 relate complaints of anxiety and nervousness, and VA medical records dating from February 2000 show treating diagnoses of anxiety disorder and PTSD.  Thus, it is inaccurate to find the Veteran's hypertension preceded the Veteran's presentation of PTSD symptoms.  

In addition, VA medical records show that the Veteran has been taking prescription medication for his now service-connected PTSD since at least April 2000; suggesting it to be more than mild prior to 2003 as the hypertension examiner had asserted.  Moreover, in statements received by VA in September 2003 the Veteran's wife and daughters reported that the Veteran had been drinking to cope with his psychiatric symptoms, including "flashbacks, sleep disorder, anxiety, nightmares, and anger problems" long before he presented to VA in 1999; which symptoms also suggest more than a mild presentation.  It therefore appears that the Veteran's PTSD, while perhaps suppressed by means of alcohol consumption, was decidedly not controlled prior to 2003.  These factors reduce the probative value of the 2009 examiner's conclusions.   

Moreover, according to another VA physician, as expressed in a July 2009 statement, the Veteran's hypertension began after his PTSD and left elbow gunshot wound disabilities and "is directly related to a combination of both the stress from the PTSD and the pain from the left upper extremity injury."  In light of the fact that the Veteran's psychiatric symptoms and left elbow nerve pain preceded the diagnosis of hypertension; and the above shortcomings in a contrary opinion, the Board finds the July 2009 VA physician's statement to be more probative than the VA examiner's.  The Board accordingly finds that the weight of the evidence is in favor of the claim for service connection on a secondary basis.  38 C.F.R. § 3.310(a).

B. Hearing loss and tinnitus

The Veteran also seeks service connection for hearing loss and tinnitus.  VA examinations in November 2008 and March 2010 confirm a current diagnosis of mild bilateral hearing loss; and in August 2009 the Veteran was provided hearing aids.

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service
 . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, at 159-160.  

Facts and Analysis

Preliminarily, the Board notes that the Veteran has not contended that hearing loss was present in service, so the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Indeed, the Veteran's hearing thresholds during enlistment and separation examinations were well within normal limits for VA compensation purposes. Audiometric testing during the Veteran's January 1968 induction examination found puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, and 4000 Hertz of -5, 0, -5, and 0 decibels in the RIGHT ear, and 0, 0, 5, and 10 decibels in the LEFT ear.  Audiometric testing during the Veteran's June 1969 separation examination found puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 5, 10, 5, 15, and 5 decibels in the RIGHT ear, and 15, 10, 5, 10, and 5 decibels in the LEFT ear; which reflects normal hearing for VA compensation purposes.  38 C.F.R. § 3.385.  There is no other lay or medical evidence in military records relating to the Veteran's hearing.  Service connection for hearing loss on a direct basis under 38 C.F.R. § 3.303(a) is therefore not warranted.  

As for service connection for hearing loss diagnosed after service, there is no record of hearing loss in the year following the Veteran's separation from service; so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a) is also not warranted.  In fact, the record contains no allegation or evidence of hearing loss until October 2000, when the Veteran was referred for testing due to complaints of left ear hearing loss with "onset about 10 years ago."  Although thresholds were not reported, the audiologist said that "pure tone thresholds essentially WNL [within normal limits], bilaterally."  This is negative evidence against the claim.

Although bilateral sensorineural hearing loss was eventually diagnosed eight years later (see August 2008 VA audiology examination report), this lapse in time after the Veteran's 1969 separation from service, plus the fact that the loss was mild, militates heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

Moreover, there is medical evidence of record that flatly refutes such a nexus to service.  According to the 2010 VA audiology examiner, the Veteran's hearing loss was not caused by or a result of noise exposure during service because his hearing was normal on separation from service and there was no indication of significant threshold shifts within the mid to high frequencies  See March 2010 VA audiology examination report.  She explained that according to the American College of Occupational and Environmental Medicine, "previously noise exposed ears are not more sensitive to future noise exposure, and hearing loss due to noise does not progress once the exposure to noise is discontinued."  The Board finds this opinion, which is based on review of the medical evidence of record and consideration of the Veteran's subjective complaints and the results of audiology testing; and which included a rationale for the examiner's opinion, to be highly probative evidence against the claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

As for the evidence in favor of the claim, in a letter dated in February 2010 a VA physician declared that the mere fact that the Veteran "was responsible for hand held grenade launchers for Marine infantry without ear protection . . . supports service connection for hearing loss and tinnitus;" however, this physician made no mention of the Veteran's post-service occupational and recreational noise exposure (see March 2010 VA examination report), which was proximate in time to his diagnosed hearing loss.  He also ignored the fact that the Veteran had normal hearing during service and for more than 30 years after service; even after his supervening civilian occupational and recreational loud noise exposure, which on diagnosis in 2008 was no more than "mild."  The Board accordingly finds this opinion to be less probative than that of the VA examiner.  At this point the weight of the evidence is decidedly against the claim.  

To the extent that the Veteran himself suggests that his hearing loss may be related to his remote noise exposure during service, the Board again notes that the Veteran's hearing was normal during service and for more than 30 years after service, and reiterates that he also had post-service occupational and recreational loud noise exposure.  In any event, there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the cause of his late onset hearing loss.  The Board accordingly finds the Veteran's opinion on causation to be of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  

The preponderance of the evidence is therefore against the claim for service connection for bilateral hearing loss and the benefit-of-the-doubt standard of proof does not apply.  

On the other hand, although those VA examiners who addressed the question say that the Veteran's tinnitus is of recent onset and so is not related to service, the Board notes that the Veteran has consistently stated that he cannot be sure when his tinnitus (described as the sound of crickets) began because of his prolonged noise exposure after service; only that he particularly became aware of it when his life quieted.  He specifically testified that after service he was a work-alcoholic; that he would go to work, get off, start drinking, and go to sleep "so I didn't pay no mind to hearing because I was busy, you know, my mind was occupied is what I want to say. But when I retired and I quit drinking, is when I started noticing it and it gets louder and louder."  See Board Hearing Transcript, pp. 20-21.  At the same time, he also recalled having his current presentation of tinnitus while on LP [listening post] duty (see Transcript, pp. 19-20); and given his noise exposure during service the Board finds this to be quite plausible.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Therefore, and according this combat Marine veteran all reasonable doubt, the Board finds that it may be concluded tinnitus began during service, and therefore service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1154(b), 5107.  

III.  Earlier effective date, Knees

Unless otherwise specifically provided by statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

The effective date of an award of benefits based on new and material evidence received after final disallowance is the date of receipt of the new claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q).  

If VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, and an award based all or in part on the additional records will be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c).  

Facts

In July 1969 the Veteran separated from active duty service; and that same month he filed a formal claim for service connection for bilateral knee injury residuals.  In a rating decision dated in November 1969 the RO denied the claim on the grounds that service treatment records were negative for complaints or findings pertaining to the knees; and that no disorder was found on examination.  That decision was not appealed.

In correspondence dated in January 2006 the Veteran alleged clear and unmistakable error in the November 1969 denial of his claim for service connection.  This was accompanied by copies of service records reflecting treatment for left knee complaints dated in December 1968.  

In a rating decision dated in August 2006 the RO confirmed and continued the prior denial of service connection for injury to both knees.  The next month, in September 2006 the Veteran requested reconsideration of the August decision, and in a rating decision dated in January 2008 the RO denied the claim on the grounds that no new and material evidence had been presented.  Three months after that, in April 2008, the Veteran submitted further argument regarding his claim of service connection, and in January 2009 the RO again denied the claim.  In February 2009, the Veteran formally disagreed with the decision, again arguing error in the matter.  In December 2009, the RO issued a Statement of the Case, and within 60 days (in February 2010), the Veteran presented further argument and evidence regarding this claim, which the Board construes as a substantive appeal.  38 C.F.R. § 20.202.

Other evidence includes a letter dated in July 2011 from a VA physician in which it was noted that the Veteran carried a 100 pound grenade launcher during service and averred that the Veteran's current knee complaints were directly related to injury during service.

On VA examination in January 2012 the Veteran was diagnosed with right knee medial meniscal tear and left knee degenerative joint disease, which the examiner averred was likely related to the Veteran's service.  The examiner reasoned that the examination done in 1969 was inadequate because the Veteran's knees should have been examined by an orthopedic provider, and added that the x-rays taken during the 1969 VA examination "are not the gold standard of diagnosing ligament/tendon (meniscal) injuries as x-rays only evaluate 'bones.'"  

In April 2012 the RO granted service connection for left knee degenerative joint disease and right knee medial meniscal tear; both effective July 18, 2011, the date of receipt of the letter from the VA physician linking the Veteran's knee disability to service.  The Veteran has appealed for an earlier effective date for the grant of service connection for his bilateral knee disabilities.

Analysis

In this case a formal claim for bilateral knee injury was filed by the Veteran a mere 8 days after his separation from service.  That claim was denied by the RO on the grounds that there was no evidence of any complaints or treatment related to the knees in the Veteran's service treatment records.  However, in January 2006 the Veteran produced service treatment records that were not in his claims file which describe treatment for left knee complaints while the Veteran was in Vietnam.  Because these records were not in the claims file at the time of the November 1969 rating decision, the provisions of 38 C.F.R. § 3.156(c) apply.  However, since the additional service treatment records are only relevant to the left knee, only that aspect of the initial 1969 claim may be reconsidered.  Nevertheless, with the evidence now linking the Veteran's left knee disability, currently diagnosed as degenerative joint disease, to service, the effective date of the award of benefits for that disability may be the day following the Veteran's separation from service.  As the benefit sought, namely, an earlier effective date for the grant of service connection for left knee injury (presently diagnosed as degenerative joint disease) has been granted in full, the issue of whether there was clear and unmistakable error with regard to the November 1969 denial of service connection for left knee injury is moot.  

As for the right knee, no extant service treatment records have been presented, so the 1969 denial of service connection for right knee injury is final and the provisions of 38 C.F.R. § 3.156(c) do not apply.  The Board will first consider whether there was clear and unmistakable error in the November 1969 rating decision, as contended by the Veteran.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc), the Court propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.

Applicable law in effect at the time of the November 1969 rating decision provided for service connection when the facts, shown by evidence, established that "a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing such service, was aggravated therein."  38 C.F.R. § 3.303(a) (1969).  Service connection could also be granted "for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service."  38 C.F.R. § 3.303(d) (1969).  VA regulations also provided that "satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation."  38 C.F.R. § 3.304(d) (1969).

In this case there was (and still is) no record of any right knee problem in service treatment records.  Although the Veteran reported, in his July 1969 claim for service connection, that he had injured the knee while on the rifle range during boot camp in February 1968 and had experienced recurrent knee pain afterwards, a right knee disorder was not reported or detected during the Veteran's 1969 separation examination, and it was questionable whether an injury "resulting in disability" was documented.  38 C.F.R. § 3.303(a).  Additionally, physical examination in September 1969 found the right knee to be "entirely normal."  See September 1969 VA examination.  The examiner added that there was "no loss mobility, no crepitance, no evidence of disability of any kind."  Consequently, the presence of "disease diagnosed after discharge" was not evident.  38 C.F.R. § 3.303(d).  Indeed, the Veteran did not again raise the claim for service connection until more than 35 years after service.  Although a VA examiner subsequently opined, in January 2012, that the Veteran's current right knee disability, diagnosed as medial meniscal tear, was likely related to service, that evidence was not before the RO at the time of its November 1969 rating decision.  Based on the evidence of record at the time of the November 1969 rating decision there was no clear and unmistakable error in the November 1969 denial of service connection for right knee injury.  

However, and as regards the merits of the Veteran's appeal for an earlier effective date for the grant of service connection for right knee medial meniscal tear, the Board finds that his appeal stems from his January 2006 claim to reopen.  As set out above, in an August 2006 rating decision the RO denied the claim on the grounds of no new and material evidence; and in September 2006 the Veteran requested reconsideration.  The next action was a January 2008 rating decision, which again denied the claim.  In April 2008 the Veteran submitted further argument regarding his knees (which arguably could be construed as a notice of disagreement), and in January 2009 the RO again denied the claim.  In February 2009 the Veteran filed a formal notice of disagreement, and an appeal was perfected in February 2010.  In April 2012, the RO ultimately granted service connection for right knee medial meniscal tear.  Based on this chronology, the Veteran's claim for service connection for right knee injury has been continuously prosecuted since his January 2006 claim for service connection, as he promptly communicated his disagreement after the August 2006 rating decision and continued to promptly do so after each ensuing rating decision.  The Board accordingly finds that the criteria for an effective date of January 3, 2006 (the date of claim) for the grant of service connection for right knee injury, presently diagnosed as medial meniscal tear, are met.  38 C.F.R. § 3.400(b)(2)(i).


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for hypertension is reopened.

Service connection for hypertension is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

An effective date of July 2, 1969, for the grant of service connection for left knee disability, presently diagnosed as degenerative joint disease, is granted.

Reversal of the rating decision in November 1969 by the RO, denying the Veteran's claim for service connection for right knee injury, based on clear and unmistakable error, is denied.

An effective date of January 3, 2006, for the grant of service connection for right knee disability, presently diagnosed as medial meniscal tear, is granted.


REMAND

In addition to the foregoing, the Veteran is requesting a compensable disability rating for his service-connected left forearm gunshot wound scars.  During his March 2014 Board hearing he complained of scar pain, itching, and scaling if the scars were not faithfully treated.  He testified his scars happened to be asymptomatic on VA examination in August 2009 because he had been vigilant with his treatment at the time.  Given this previously unknown context, another VA examination should be accomplished.   

On remand the claims file should be updated to include VA treatment records dated after May 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after May 2012.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  The Veteran should be advised he may document those occasions when his left arm scars are symptomatic, including by photograph and/or medical records, which documentation he should provide to VA.  

3.  Schedule the Veteran for an examination of his left elbow scars.  The claims file should be made available to the examiner for review.  All indicated tests should be done, and all findings reported in detail, including size, whether any scar is considered deep or superficial, unstable or painful, or causes limitation of motion.  The examiner also should discuss the Veteran's complaints and descriptions of his flare-ups, and if considered medically accurate, incorporate that description into the findings, along with any impact of the scars on the Veteran's ability to work.  

4.  Then, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


